DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-25 are present for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-3, 7-11, 18-20 & 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 12, 13, 16, 18, 19-21, and 23-24  of U.S. Patent No. 11,217,323 (same assignee/inventor). Although the claims at issue are not identical, they are not patentably distinct from each other because the following observations:
	Claim 1 (of application) recites similar method of claims 1 (of patent) using similar language except for minor difference is that claim 1 (application) reciting usage of a “first circuit” and claim 1 (patent) reciting usage of a “first memory” with same steps and/or functions. However, it would have been obvious that in light of this application’s specification, the term “circuit” would be configured as a memory circuit and/or memory structure only as originally disclosed, and thus lacking any other original disclosure for any other conventional circuit structures (besides the memory structures as disclosed), the claim 1 (patent) still obviously read on claim 1 (of application) for these reasons.
	Claims 2, 3, 7-11, 18-20, and 24-25 (of application) also recite similar language of claims 2, 4, 6, 12, 13, 16, 18, 19-21, and 23-24 (of patent), respectively in cited order, except for a minor difference is that the application claims above recite usage of “error packets” and the patent claims above recite “memory error packets”. However, for the similar reasons above cited above and also in light of the original disclosure, the term “error packets” broadly cover any digital devices (including memory package/structures) that could have possible memory/communication errors in them as well. 
Thus, the application claims (2-3, 7-11, 18-20 & 24-25) obviously read on the patent claims (2, 4, 6, 12, 13, 16, 18, 19-21 & 23-24) in the recited order.

3.	Other claims are objected as being dependent upon the rejected claims above but tentatively contain allowable subject matter over the prior arts of record for other detail features not being clearly suggested nor seen elsewhere at this time.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827